DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On line 5 of paragraph [026], the phrase “21 opening in” should be replaced with “opening 21 in”.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:
On lines 2-3, the phrase “curvature rest in a palm” should be replaced with “curvature to rest in a palm”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 11, it is unclear what structure defines the palm rest.  As written, the palm rest is not part of the elongated housing and does define the handle opening which is not supported.  The limitation “a palm rest opposed to the cutting face” should be moved into the previous paragraph so as to be introduced as part of the elongated housing.  Also, the phrase “the handle opening defined through a lateral face of the elongate housing” should be replaced with “the handle opening defined through a lateral face of the elongate housing and at least partially defined by the palm rest”.
Response to Arguments
Applicant’s arguments with respect to claims 5 and 11 have been considered but are moot because they do not correspond with the rejections above.  The amendments created some new issues in claim 5 and 11.  The Examiner has suggested language to overcome the issues.
Allowable Subject Matter
Claims 1-4, 8, and 10 are allowed.
Claims 5 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

02 June 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724